—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 13, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant continued to receive unemployment insurance benefits after he formed his own corporation. The Board subsequently found that claimant was ineligible to receive benefits because he was not totally unemployed. In addition, the Board charged claimant with a recoverable overpayment of benefits in the amount of $6,900. Claimant appeals from the Board’s decision, arguing, inter alia, that it is not supported by the evidence in the record. Based upon our review of the record, we find this claim to be without merit.
Claimant testified that he formed the corporation for the purpose of exporting products from the United States to Russia. He was the president of the corporation and invested $6,000 to start the business. He also established a corporate checking account. Claimant stated that he made telephone calls to Russia to find potential buyers of American goods and that he sent and received faxes for the same purpose. He further stated that he contacted suppliers in the United States who were interested in exporting products to Russia. Notwithstanding the fact that the corporation was not profitable, claimant’s activities on behalf of the corporation provide *708substantial evidence supporting the Board’s finding that he was not totally unemployed (see, Matter of Schmerzler [Sweeney], 226 AD2d 853; Matter of Czarniak [Ross], 60 AD2d 745). We have considered claimant’s remaining contentions and find them to be unavailing.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.